Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 28 objected to because of the following informalities:  it seems as the device is intended to be depended from claim 27 and not claim 22 (as such construed as a typo).  Appropriate correction is required.
Drawings
The drawings received on 11/8/2021, are not in accordance with 37 CFR 1.121 regarding Manner of making amendments in applications (note in particular section (d) as to the requirement for “new-replacement drawings”).  In addition, it is unclear to what numerical indication (i.e. “added element”) of Fig. 4 intended to (it is not seems as indicia but some sort of remarks/nots of applicant). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a frame from eyewear without lenses including one or more opaque portions being upper and lower baffles (claim 5) must be shown as well as full-rimed frame (claim 30) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
	The examiner will discussed this issue in the response to arguments section hereinafter. 
Terminal Disclaimer
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,709,828 has been reviewed and is disapproved for the following reasons:  
	Instant application case number/filing date is incorrect.
	The TD fee under 37 CER 1.20(d) in the amount of $170.00 has not been submitted, nor is there any pre authorization in the application to charge to a deposit account. (See FP 14.24 and 14.26.07.)
	Wrong TD form used need to use PTO/AIA /25 form for pending reference applications. (Reference)-after September 16, 2012. Wrong TD form used need to use PTO/AIA /26 form for prior patent applications. (Prior)-after September 16, 2012. 
	Also resubmit TD, fee is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 20-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,709,828. Although the claims at issue are not identical, they are not patentably distinct from each other because both, the above application and ‘828 patent are claiming a similar visual aid, that includes a frame, a lens coupled to the frame, the lens includes upper and lower opaque portions separated from each other by a transparent rejoin juxtaposed between the upper and lower opaque portions, extending from one side edge of the lens to the opposite side.
	Since the TD is disapproved, the previous double patenting is maintain.
Applicant is advised that should claim 1 be found allowable, claims 11 and 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	There is nothing structurally, or substantially different between the visual aid of claim 1 and the visual device of claim 11 and the device of claim 22, which all are covering the same thing, same visual aid, despite different wording.  
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5,  10, 11, 20-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	During this lengthy prosecution applicant’s amendments, to include the current ones, are focusing upon a user’s features (i.e. eyes, eyebrows, and etc.) and not on the structure of the visual aid, and the examiner is unclear how such features are related to the visual aid device.  As argued extensively by the examiner, the visual aid structure and function, are the same regardless to any human being’s features (e.g. eyes, eyebrow, face, and etc.).  Each human being is differ from one another, it make no sense to define the visual aid in conjunction to such features as now recites in claim 1. 
	Also, what is meant by “the user's eyebrow being a ridge over the user's eye”?  
	The same issues applicable to claims 5, 11 and 22 that each recites similar limitations.  	
	With respect to claim 5, the examiner maintains his position that it is yet clear what applicant regard as “baffles”.  Aside from merely reciting such limitations in the original disclosure (only in pars. [0007] and [0016] there in no much disclosure nor drawings to convey to one of ordinary skill in the art what and how such “baffles” are different that the “opaque” portions” and how such “baffles” are connected without  a lenses.
	For example, attention to applicant’s [0016]”… the opaque lower portion 18 may be baffles attached to the frame 12.”  As clearly shown in the drawings the portion (18) must be attached, connected, to each lens (16).  The original disclosure does not provide an adequate written description, nor any of the drawing, reasonably convey to a person of ordinary skill in the art that at the time of the invention applicant’s visual aid to be formed without lenses and baffles connected thereto as claimed.  
	Also, claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim only recite the upper and lower opaque portions without a juxtaposed unobscured rejoin therebetween the upper and lower opaque portions to allow the device to be use as “a visual aid device” as claimed.
	With respect to claims 28 and 29 what is meant by “wherein the opaque upper portion and the opaque lower portion are covers affixed to the front surface of the lens”? The opaque portions are colored portion upon the lenses and it is unclear to what “affixed” the claims referred to.  As it stated in [0016]” The lenses 16 may be hard plastic or glass lenses. In one exemplary embodiment, the opaque upper portion 20 and the opaque lower portion 18 may be a dark tint integrated into the lens material”
	Also, claim 28 recites the limitation "the front surface of the lens" in line 4, and claim 29 recites the limitations "the rear surface of the lens" in lines 4 and 5.  There is insufficient antecedent basis for these limitations in the claims.
	With respect to claim 31, what and how the tinted “opaque portions” are attached to the frame?	 As discussed above, it is unclear how the painting, coloring and etc. of the lens (as the opaque portions), is attachment thereto. 
	Also, with respect to claims 31 and 33 the term “hard” and “soft”, respectively, are relative terms which renders the claims indefinite. The term “hard” and “soft” is not defined by either of the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	With respect to claim 30, what is the frame “is a full-rimed frame”? Nowhere in the written description there is any mentioned regarding such “full-rimed frame” and the examiner is unclear what is that applicant sought to claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 11, and 21, 22, 25-27, and 30-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jordan US 2002/0093624 (“Jordan”).
	As per claim 1, Jordan discloses a visual aid device (spectacles 100)(Fig. 6A and par. [0053]; in conjunction to pars. [0007]-[0037], regarding the structure and the use of the lens as visual aid), comprising: a frame (102)(Fig. 6A); at least a lens (104) coupled to the frame (102)(Fig. 6A); an opaque upper portion of the lens (upper low transmission region 106)(Fig. ;6A par. [0053]); an opaque lower portion of the lens (lower low transmission region 106)(Fig. 6A and par. [0053]; with respect to the low transmission regions, note pars. [0019]-[0023], [0027], [0028] and [0029], wherein the low transmission region is tinted region, which including opaque discrete areas (note also claim 9) ; and a transparent region juxtaposed between the opaque upper and lower portions of the lens (high transmission region 108)(Fig. 6A; par. [0053]; see also pars. [0025]-[0030], regarding the high transmission region design as a transparent region) ; said opaque upper portion separate from said opaque lower portion (Fig. 6A); said opaque upper portion having a lower edge and said opaque lower portion having an upper edge (Fig. 6A); said upper and lower edges being adjacent to the transparent region (lower edge of upper region 106 and upper edge of lower region 106 are adjacent to transparent region 108)(Fig. 6A; par. [0053]); said transparent region extending laterally from a one side edge of the lens to an opposite side edge (Fig. 6A); said upper edge running from the one side edge of the lens to the opposite side edge (Fig. 6A); said transparent region providing an user wearing the visual aid device a tunnel vision field of view through and across the transparent region (Fig. 6A and par. [0053], in conjunction to pars. [0007]-[0015] regarding the use of the device as comprising upper and lower regions with a low transmission means and a high transmission region therebetween to allow/provide a visual tunnel); and said lower edge of the opaque upper portion positioned proximate to and above an user's eye when an individual wearing the visual aid device is standing erect looking directly forward (Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such); the opaque upper portion configured sized so that the entire opaque upper portion is disposed above a centerline of the lens (the transparent, high transmission region 108, is within a centerline of the lens 104, whereas the upper low transmission region 106 is above it (Fig. 6A); said centerline running from one side edge to the opposite side edge of the lens (Fig. 6A); the frame and the opaque upper portion of the lens disposed covering a user's eyebrow (Fig. 6A and par. [0053] in conjunction to pars. [0007]-[0015] the use of the visual aid, and while the aid is in the form of spectacles, the spectacles position as such; Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such); the frame and the opaque upper portion disposed sized to cover and block an upper peripheral vision above and along the lower edge of the upper opaque portion the lower edge in a horizontal plane the horizontal plane extending a top of the user's eye (Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such, and the upper low transmission region design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019]); and the opaque lower portion disposed sized to cover and block a lower peripheral vision below and along the upper edge of the opaque lower portion the upper edge in another horizontal plane the another horizontal plane extending to a bottom of the user’s eye (Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such, and the lower low transmission region 106 design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019]); the upper the lower edges being boundaries for light rays reaching the user's eye with the light rays entering the users eyes from below the lower edge of the opaque upper portion and above the upper edge the opaque lower portion (Figs. 6A and pars. [0053] in conjunction to pars. [0007]-[0015]; again note pars. [0017]-[0023] regarding the low transmission regions); and the upper edge disposed from the one side edge of the lens to the opposite side edge(Fig. 6A; and pars. [0053] in conjunction to pars. [0007]-[0015]; note pars. [0025]-[0030] regarding function of the device to allow light of rays to enter while the lower transmission regions, reduces and/or absorbs rays of lights).
	With respect to the function of the visual aid to be place upon a user’s face “wherein the visual aid device sized and shaped to fit a user's face when a user is looking directly forward” and “the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eye”, the examiner maintains his position that Jordan’s device is fully capable for such position of his visual aid as clearly shown in Fig. 6A (which reproduce hereinafter).

    PNG
    media_image1.png
    432
    999
    media_image1.png
    Greyscale

	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Jordan’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	As per claim 2, with respect to wherein the opaque lower portion and the opaque upper portion being lower and upper opaque regions, respectively, of the lens formed by tint integrated in lens material, note pars. [0017]-[0022].
	As per claim 11, since the claim’s limitations are very similar to claim 1, the examiner states that claim 11 is rejected over Jordan for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 21, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner takes the position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head.    In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.”
	Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.   
	As per claim 22, Jordan discloses a visual aid device (spectacles 100)(Fig. 6A and par. [0053]; in conjunction to pars. [0007]-[0037], regarding the structure and the use of the lens as visual aid), comprising: a frame (102)(Fig. 6A); at least a lens (104) coupled to the frame (102)(Fig. 6A); an opaque upper portion on the lens (upper low transmission region 106)(Fig. ;6A par. [0053]); an opaque lower portion on the lens (lower low transmission region 106)(Fig. 6A and par. [0053]; with respect to the low transmission regions, note pars. [0019]-[0023], [0027], [0028] and [0029], wherein the low transmission region is tinted region, which including opaque discrete areas (not also claim 9); a transparent region juxtaposed between a lower edge of the opaque upper portion and an upper edge of the opaque lower portion (high transmission region 108)(Fig. 6A; par. [0053]; see also pars. [0025]-[0030], regarding the high transmission region design as a transparent region); the transparent region running from a one side edge to an opposite side edge of the lens (Fig. 6A);
the visual aid device sized and shaped to fit a user's face when a user is looking directly forward; the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eye; the opaque upper portion configured and sized so that said lower edge of the opaque upper portion is disposed positioned above a centerline of the lens; said centerline running from one side edge to the opposite side edge of the lens; the visual aid device is sized and shaped to cover and block a user's upper peripheral vision above the lower edge of the opaque upper portion, and the opaque lower portion sized and shaped to cover and block a user's lower peripheral vision when the user wearing the visual aid device is looking directly forward  (Fig. 6A and par. [0053], in conjunction to pars. [0007]-[0015] regarding the use of the device as comprising upper and lower regions with a low transmission means and a high transmission region therebetween to allow/provide a visual tunnel; wherein the device position upon a user would have cover a user's eyebrow; again not Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such, and the upper low transmission region 106 design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019])	With respect to the function of the device as placed upon a user’s face (in conjunction to eyes and/or eyebrow), once more the examiner maintains his position that Jordan’s device is fully capable for such position of his visual aid as clearly shown in Fig. 6A (which reproduce hereinafter).

    PNG
    media_image1.png
    432
    999
    media_image1.png
    Greyscale

	Again, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Jordan’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter. 
	As per claim 25, with respect to wherein the opaque upper portion is structurally configured and sized so that the lower edge of the opaque upper portion is in a horizontal plane the horizontal plane extending to a top of a user's eye when an individual wearing the visual aid device is standing erect looking directly forward, note Fig.  6A in conjunction to pars. [0053] and [0007]-[0015] as the spectacles are used/worn by a user the pupil would have position as such; moreover, as the spectacles are used/worn by a user the pupil/eye would have position as such, and the upper low transmission region design/colored to reduce and/or absorbs wavelengths of light, e.g. par. [0017]-[0019].   Again, see the examiner discussion above with respect to at least claim 1, Jordan’s visual aid, i.e. spectacles, are fully capable to be use and worn in such manner as claimed. 
	As per claim 26, with respect to wherein the opaque lower portion structurally configured sized so that said upper edge of the lower opaque portion is in another horizontal plane that is below and touching the user's eye, once again see Fig. 6A and par. [0053], in conjunction to pars. [0007]-[0015] regarding the use of the device as comprising upper and lower regions with a low transmission means and a high transmission region therebetween to allow/provide a visual tunnel, which is related to a user’s eye/s as the device are spectacles to be worn by a user.
	With respect to “the another horizontal plane extending to a bottom of a user’s eye” as Jordan’s spectacles are to be worn they would have been position in such manner.  In that regard, again, note the examiner discussion above with respect to at least claim 1, whereas Jordan’s visual aid, i.e. spectacles, are fully capable to be use and worn in such manner as claimed. 
	As per claim 27, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner maintains his position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head.  In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.” Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.   
	As per claim 30, with respect full-rimed frame, absent any specific structure to such “frame” the examiner construed Jordan’s frame 102 of Jordan’s spectacles as such “full-rimed frame” as claimed. 
	As per claim 31, with respect to the opaque upper portion and the opaque lower portion are hard plastic covers that are baffles attached to the frame, as mentioned above the examiner is unclear what is that applicant sought to claim.  As mentioned above, such “attached” construed as coloring, tinting, of the opaque portions upon the lens.  
	With respect to the plastic material, note [0015], [0025] and [0027] regarding the use of plastic material.  The examiner takes the position that such plastic possess the properties of “hard plastic” to be use as spectacles.
	With respect to the “attachment of the baffle” of the opaque portions, in that regard not at least Jordan’s [0017] “The reduction in light transmission of the low transmission region may be provided in a number of ways. For example, the light screening member may be tinted in the low transmission region in order to reduce the light transmission therethrough.”
	Thus, such tint of the lens of Jordan are equivalent to the claimed “attached” according to applicant’s disclosure.  
	Furthermore, Jordan also states “The tint or filter may be any desired colour, including grey, black, red, green, yellow and blue. The tint or filter may be coloured such that it preferentially absorbs or reflects selected wavelengths of light.” ([0017]). Thus, such opaque “filter” construed as “baffled attached” to the frame, via the lenses. 
	As per claim 32, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner maintains his position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head (e.g. Fig. 6A and [0053]).  In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.”
	Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.   
Claim(s) 5 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Noffsinger US 2,114,658 (“Noffsinger”).
	As per claim 5, Noffsinger discloses a visual aid device (glass)(Figs. 1 and 2; 1:1-2:8) comprising a frame from eyewear (1) without lenses configured to mount in front of a user's eyes (Figs. 1 and 2; right column (“R”) line 1-left column (“L”), line 8) (the frame without the lenses configured to mount in front of a user's eyes (Fig. 1; R:20-26); one or more opaque upper portions being upper baffles coupled to the frame disposed to cover and block a user's upper peripheral vision along and above a lower edge of the one or more upper baffles (upper strips A; note L :1-9 as the strips are opaque; and Figs. 1 and 2; R:20-40 regarding such opaque strip to cover and block a peripheral vison);  and one or more opaque lower portions being lower baffles coupled to the frame disposed to cover and block a user's lower peripheral vision wherein the lower edge of the upper baffles is disposed spaced from the upper edge of the lower baffles to define a tunnel vision field of view therebetween (lower strips A; note L :1-9 as the strips are opaque; and Figs. 1 and 2; R:20-40 regarding such opaque strip to cover and block a peripheral vison); said tunnel vision field of view extending laterally across the user's eyes from one side of the frame to the opposite side where the upper edge of the one or more lower baffles and the lower edge of the one or more upper baffles attach to the frame; and the frame running from the upper baffle to the lower baffle (Figs. 1 and 2; R:1-14, and L:28-R:8).
	With respect to the use of the device wherein “the visual aid device sized and shaped to fit a user's face when a user is looking directly forward, the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eve; said lower edge disposed above the user's eye”, the examiner maintains his position that Noffsinger’s device is fully capable for such position of his visual aid as clearly shown in Fig. 1 (which reproduce hereinafter) and discussed in L:1-9 and L:21-R:9.

    PNG
    media_image2.png
    429
    764
    media_image2.png
    Greyscale


	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Noffsinger’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	As per claim 10, Noffsinger discloses further comprising at least one temple configured to fit the visual aide device to a user's head (Fig. 1; R:1-30).
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28, 29 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jordan.
	As per claims 28, 29, with respect to wherein the opaque upper portion and the opaque lower portion are covers affixed to the front surface of the lens, as mentioned above the examiner is unclear to what “affixed” the claimed referred to.
	As mentioned above, such “affixed” construed as coloring, tinting, of the opaque portions upon the lens.  In that regard not at least Jordan’s [0017] “The reduction in light transmission of the low transmission region may be provided in a number of ways. For example, the light screening member may be tinted in the low transmission region in order to reduce the light transmission therethrough.”
	Thus, such tint of the lens of Jordan are equivalent to the claimed “affixed” according to applicant’s disclosure.  
	Furthermore, Jordan also states “The tint or filter may be any desired colour, including grey, black, red, green, yellow and blue. The tint or filter may be coloured such that it preferentially absorbs or reflects selected wavelengths of light.” ([0017]). Thus, such opaque “filter” construed as affixed to the surface of lanes.
	With respect to the location of the opaque portions, i.e. to be affixed to a front surface (claim 28) or rear surface (claim 29), the examiner takes the position that within Jordan to be on either sides.
	In that regard it is noted that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	A skilled artisan would have determined that the “affixing of the opaque portions”, on either surface of the lens would have been an obvious engineering choice that would have resulted in the same upper and lower opaque surfaces “affixed” to the surface of the lens configure to block a user’s view.
	As per claim 33, with respect wherein the opaque upper portion and the opaque lower portion are soft vinyl covers, note [0015], [0025] and [0027] regarding the use of plastic material, i.e. vinyl.  The examiner takes the position that such plastic possess the properties of “soft vinyl” to be use as spectacles.
	If there is any doubt with respect to the examiner’s interpretations regarding Jordan’s plastic material as a “soft vinyl”, the examiner states that the use of a well-known “soft vinyl” would have been obvious to be use within Jordan as using a known material ready available and suitable for its intended use for forming a visual aid device allowing a vison therethrough.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan as applied to claim 11 above, and further in view of Halpern et al US D208,502 (“Halpern”).
	As per claim 20, Jordan is not specific regarding wherein the lower edge of the opaque upper portion disposed decreasing vertically spaced from the upper edge of the opaque lower portion, the upper edge of the opaque lower portion moving toward the lower edge of the opaque upper portion toward the outer edges of the lens.
	However, forming a visual aid comprising decreasing opaque section is well known as taught by Halpern (Figs. 1 and 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jordan’s with decreasing opaque section to decrease as such, as taught by Halpern, for the reason that a skilled artisan would have been motivated merely as a user’s preference as the design of the glass/spectacles dictate.  The use of decreasing opaque edges/section, do not provides an advantage, or used for a particular purpose, or solves a stated problem.  One of ordinary skill would have appreciated that such configuration is nothing more than a user’s preference according- matching the design of a particular visual aid/spectacles, without any more.    
Claims 23 and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan as applied to claim 22 above, and further in view of Brumder US 1,637,406 (“Brumder”).
	As per claim 23, Jordan is not specific regarding further comprising a depression along the upper edge of opaque lower portion; and the depression is disposed in front of a user's pupil.
	However, Brumder discloses further comprising a depression along the upper edge of opaque lower portion; and the depression is disposed in front of a user's pupil (extensions 13 of opaque portions 11)(Fig. 1; pages 1, 6-39 and 58-98).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jordan’s device to further comprising a depression along the upper edge of opaque lower portion; and the depression is disposed in front of a user's pupil as taught by Brumder for the reason that a skilled artisan would have been motivated by Brumder’s suggestion to use such depression within a visual aid to compel a user to view only through the depression to aid, focus is vison towards a desire view, sight and alike. 
	As per claim 24, with respect to further comprising at least one temple configured to fit the visual aide device to a user's head, the examiner maintains his position that Jordan’s spectacles frames 102 inherently comprising temple configure to fit the visual aid upon a user’s head. In that regard attention to at least Fig. 6A in conjunction to [0053] “ In FIGS. 6A to 6C, the visual tracking device has been shown incorporated in a pair of spectacles.”
	Thus, a spectacles inherently including temples configure to fit a user’s head as he wears the visual spectacles aid.   

Response to Argument
Applicant's arguments with have been fully considered but they are not persuasive. 
In regard to the drawings 
	Applicant keep arguing that the drawing, and in particular with respect to the baffles (e.g. claim 5), is unnecessary for understanding the subject matter.  However, this is not the case.
	Aside from merely reciting such limitations in the original disclosure (only in pars. [0007] and [0016] there in no much disclosure nor drawings to convey to one of ordinary skill in the art what and how such “baffles” are different that the “opaque” portions” and how such “baffles” are connected without a lenses.
	For example, attention to applicant’s [0016]”… the opaque lower portion 18 may be baffles attached to the frame 12.”  As clearly shown in the drawings the portion (18) must be attached, connected, to each lens (16).  
	Furthermore, attention to at least original Fig. 1, as reproduce hereinafter.
	
    PNG
    media_image3.png
    521
    911
    media_image3.png
    Greyscale

	Where, and how there are any “baffle” without lens, within such embodiment? 
	Contradicting to applicant’s assertions, the drawings, are very much necessary to understand what is that applicant sought to claim, especially when the written description provide no more clarification to what applicant deem “baffles”, different than the “opaque portions”.   
In regard to the DP
	Since the TD is disapproved, the previous double patenting is maintain.
In response to the duplication of claims 
	The examiner maintains his position that there is nothing structurally, or substantially different between the visual aid of claim 1 and the visual device of claim 11 and the device of claim 22, which all are covering the same thing, same visual aid, despite different wording.  
In regard to the rejection under 35 USC 112b
	Applicant’s amendments remedy some of the previous deficiencies. The current amendments are raising new indefiniteness as set forth above and thus remained rejected under 35 USC 112b for the above reasons.
	With respect to claim 5, the examiner maintains his position that the original disclosure does not provide an adequate written description, nor any of the drawing, reasonably convey to a person of ordinary skill in the art that at the time of the invention applicant’s visual aid to be formed without lenses and baffles connected thereto as claimed.  

In regard to the rejection under 35 USC 102-Jordan  
	Applicant argued that Jordan does not anticipated the claimed invention as Jordan does not disclose low transmission region as opaque (remarks page 32).
	The examiner respectfully disagrees.
	With respect to the function of the visual aid to be place upon a user’s face “wherein the visual aid device sized and shaped to fit a user's face when a user is looking directly forward” and “the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eye”, the examiner maintains his position that Jordan’s device is fully capable for such position of his visual aid as clearly shown in Fig. 6A (which reproduce hereinafter).

    PNG
    media_image1.png
    432
    999
    media_image1.png
    Greyscale

	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Jordan’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	With respect to claims 2, 11, 21-33 applicant has not provide any additional arguments and stated that the claims are patentable over Jordan as Jordan does not disclose such opaque areas.    However, the examiner maintains his position that Jordan‘s low transmission regions are opaque, and claims 2, 11, 21-33 are unpatentable as set forth above.
	 
In regard to the rejection under 35 USC 102b- Noffsinger
	Applicant once again argued that Noffsinger does not disclose the claimed device and thus not anticipated the device of claim 5.
	The examiner’s respectfully disagrees and asserts that such allegations are applicant’s own conclusion not based upon the prior art nor what such teachings would have suggested to those of ordinary skill in the art.
	As applicant arguing the same, the examiner maintain his previous position from the last office action (mailed 6-30-21, pages 24+).
	In addition, attention to Noffsinger’s page 1, lines 1+”As will be seen the upper strips will prevent the direct rays of the sun from reaching the eyes of the user while the lower strips will prevent reflected rays from snow or the like from reaching the eyes of the user. As the strips are very thin they will not interfere with the vision and as they are light absorbent they will not reflect light into the eyes of the user.” 
	Thus, contradicting to applicant’s own assertions, Noffsinger’s device is exactly such device with baffles connected to a frame to block vision form upper and lower opaque baffles.
	Lastly, as mentioned above, with respect to the use of the device wherein “the visual aid device sized and shaped to fit a user's face when a user is looking directly forward, the visual aid device sized and shaped to cover a user's eyebrow, the user's eyebrow being a ridge over the user's eve; said lower edge disposed above the user's eye”, the examiner maintains his position that Noffsinger’s device is fully capable for such position of his visual aid as clearly shown in Fig. 1 (which reproduce hereinafter) and discussed in L:1-9 and L:21-R:9.

    PNG
    media_image2.png
    429
    764
    media_image2.png
    Greyscale

	In that regard, it is also important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, Noffsinger’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	With respect to claim 10 applicant has not provide any additional arguments and stated that the claim id patentable over Noffsinger for the same reasons discussed with respect to claim 5.    However, the examiner maintains his position that Noffsinger’s baffles anticipated the claimed device and claim 10 is unpatentable as set forth above.
In regard to the rejection under 35 USC 103 Jordan and Halpern
	Applicant argued that the combination Jordan and Halpern does not disclose the limitations of claim 20 as A) Jordan does not disclose an opaque regions and B) Halpern is design patent provide no transmission value.
	The examiner respectfully disagrees.
	First, as argued above, Jordan’s the low transmission regions 106 are opaque. Thus, Fig. 6A in conjunction to the written description as well the claims (e.g. claim 9) of Jordan clearly indicating such (again see the examiner discussion above with respect to the reference to Jordan).
	With respect to the examiner relying upon the Halpern’s design patent, as mentioned above, drawings can be used as prior art (see page 24 above).
	In that regard attention to Halpern’s Fig. 1 as Halpern’s device is related to a visual aid (i.e. a sunglasses).
	
    PNG
    media_image4.png
    288
    573
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jordan’s with decreasing opaque section to decrease as such, as taught by Halpern, for the reason that a skilled artisan would have been motivated merely as a user’s preference as the design of the glass/spectacles dictate.  The use of decreasing opaque edges/section, do not provides an advantage, or used for a particular purpose, or solves a stated problem.  One of ordinary skill would have appreciated that such configuration is nothing more than a user’s preference according- matching the design of a particular visual aid/spectacles, without any more.    
	Applicant has not indicate or provide any evidence that such configuration/appearance is critical in forming his visual aid, and as mentioned above such configuration/appearance is nothing more than a user’s preference according- matching the design of a particular visual aid/spectacles, without any more.    
	As an overall statement, this case is going on for more than a decade an applicant keep arguing the same, and does not able to overcome the applied prior art.  As this case been rejected many times it is suggested that applicant will proceed to appeal process to advance prosecution.
Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                   1/7/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711